Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 28, 2020

                                      No. 04-20-00278-CV

                                     Israel Jesus CEDILLO,
                                             Appellant

                                                v.

                                      Donna Lynn MANN,
                                           Appellee

                        From the County Court, Gillespie County, Texas
                                  Trial Court No. 16108CCL
                           Honorable Mark Stroeher, Judge Presiding


                                         ORDER
        On May 26, 2020, appellant Israel Jesus Cedillo filed a notice of appeal challenging a
default judgment entered against him on February 25, 2020. After we received the appellate
record, Mr. Cedillo filed his appellant’s brief on September 4, 2020.
        Texas Rule 38.6(b) provides that an appellee’s brief must be filed within thirty days after
the appellant’s brief is filed. TEX. R. APP. P. 38.6(b). As a result, appellee Donna Lynn Mann’s
brief was due by October 5, 2020. See id. When it was not filed, this court notified Ms. Mann of
the deficiency in a letter dated November 10, 2020. In that letter, we informed Ms. Mann that
her brief was late and she should file a response reasonably explaining why she has not filed a
brief and what steps she is taking to remedy the deficiency. We advised Ms. Mann that if we did
not receive a response by November 20, 2020, the appeal would be set for submission without an
appellee’s brief.
        On December 9, 2020, Ms. Mann informed this court that she did not receive our
November 10, 2020 letter until December 5, 2020. Accordingly, we ORDER Ms. Mann to file
her brief by January 27, 2021. Ms. Mann is advised that if she chooses not to file a brief, the
appeal will be set for submission without it.


        It is so ORDERED December 28, 2020.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT